Title: To Benjamin Franklin from Richard Henry Lee, 11 December 1784
From: Lee, Richard Henry
To: Franklin, Benjamin


				
					Sir,
					Trenton december the 11th. 1784
				
				I have the honor to enclose to your Excellency a packet for his most Christian Majesty containing a letter from Congress to that Monarch recommending our able and active friend the Marquis la Fayette to his royal favor.
				The Marquis’s former and recent services to America deserve, and have secured to him, the warmest attachment of these United States.
				I have the honor to be, with sentiments of the highest respect and esteem, Sir your Excellencies most obedient humble servant
				
					Richard Henry Lee.P.
				
				
					P.S. The packet for his most Christian Majesty is left open to be sealed or otherwise as you shall deem most proper—
					
						R. H. Lee
					
				
			